Onewest Bank, N.A. v Schifano (2021 NY Slip Op 01987)





Onewest Bank, N.A. v Schifano


2021 NY Slip Op 01987


Decided on March 31, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
PAUL WOOTEN, JJ.


2018-01838
2018-01839
 (Index No. 57144/15)

[*1]Onewest Bank, N.A., respondent, 
vDonna Schifano, appellant, et al., defendants.


Louis M. Spizzirro, Yonkers, NY, for appellant.
Gross Polowy, LLC, Westbury, NY (Stephen J. Vargas, Alexandra R. Heaney, and Ross M. Eisenberg of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Donna Schifano appeals from (1) an order of the Supreme Court, Westchester County (David F. Everett, J.), dated January 3, 2018, and (2) a judgment of foreclosure and sale of the same court, also dated January 3, 2018. The order, insofar as appealed from, upon an order dated April 7, 2017, inter alia, granting those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Donna Schifano, to strike that defendant's answer, and for an order of reference, and denying that branch of that defendant's cross motion which was to dismiss the complaint insofar as asserted against her for lack of standing, granted the plaintiff's motion for a judgment of foreclosure and sale. The judgment of foreclosure and sale, among other things, directed the sale of the real property at issue.
ORDERED that the appeal from the order dated January 3, 2018, is dismissed; and it is further,
ORDERED that the judgment of foreclosure and sale is affirmed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The appeal from the order dated January 3, 2018 (hereinafter the January 2018 order), must be dismissed because the right of direct appeal therefrom terminated with the entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The appeal from the judgment of foreclosure and sale brings up for review the January 2018 order and the order dated April 7, 2017 (hereinafter the April 2017 order).
For reasons set forth in CitiMortgage, Inc. v McKenzie (161 AD3d 1040, 1041), in the April 2017 order, the Supreme Court properly granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Donna Schifano, to strike her answer, and for an order of reference, and properly denied that branch of that defendant's cross motion which was to dismiss the complaint insofar as asserted against her for lack of standing.
Accordingly, the Supreme Court properly entered a judgment of foreclosure and sale in favor of the plaintiff and against the defendant Donna Schifano (see CitiMortgage, Inc. v Chako, 181 AD3d 789, 790).
DILLON, J.P., AUSTIN, DUFFY and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court